Case: 21-40746      Document: 00516424977         Page: 1     Date Filed: 08/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          August 9, 2022
                                  No. 21-40746
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Iron Thunderhorse,

                                                             Plaintiff—Appellant,

                                       versus

   Bryan Collier; Lannette Linthincum; Kimberly Cotton;
   Daniel Dickerson,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:21-CV-34


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Iron Thunderhorse, Texas state prisoner # 624391, appeals from a
   magistrate judge’s order instructing him to pay an initial partial filing fee of
   $1.67 within 30 days and to pay monthly installments thereafter until the full



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40746     Document: 00516424977          Page: 2   Date Filed: 08/09/2022




                                   No. 21-40746


   filing fee was paid. We lack jurisdiction to address Thunderhorse’s appeal.
   See Donaldson v. Ducote, 373 F.3d 622, 624-25 (5th Cir. 2004); Thompson
   v. Drewry, 138 F.3d 984, 985-86 (5th Cir. 1998).
          Accordingly, the appeal is DISMISSED for lack of jurisdiction.




                                        2